Citation Nr: 1822188	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-40 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected back disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for radiculopathy of the right lower extremity.

3.  Entitlement to service connection for radiculopathy of the right leg, to include as secondary to his service-connected back disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for radiculopathy of the left lower extremity.  

4.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to his service-connected back disability.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for neuropathy of the right lower extremity.  

6.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to his service-connected back disability.  

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for neuropathy of the left lower extremity.  

8.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to his service-connected back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 until September 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 and June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing has been associated with the record.  

The issues of entitlement to an increased rating for a back disability, and entitlement to service connection for bilateral radiculopathy and bilateral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran did not appeal the November 2008 rating decision that denied service connection for bilateral radiculopathy of the lower extremities and bilateral neuropathy of the lower extremities; this rating decision became final.  

2.  Evidence received since November 2008, relates to a previously unestablished element of the service connection bilateral radiculopathy of the lower extremities and bilateral neuropathy of the lower extremities; and raises a reasonable probability of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final regarding the issues of service connection for bilateral radiculopathy of the lower extremities and bilateral neuropathy of the lower extremities.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).  

2.  New and material evidence has been received since the RO's November 2008 rating decision sufficient to reopen the Veteran's claims of service connection for bilateral radiculopathy of the lower extremities and bilateral neuropathy of the lower extremities.  38 U.S.C. §5108; 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board grants the reopening claims (the other issues in the Remand section as discussed below) and, therefore, there is no need to further address the VCAA.  

II.  New and Material Evidence

The Veteran's original claims of entitlement to service connection for bilateral lower extremity radiculopathy and bilateral lower extremity neuropathy were denied in a November 2008 on the basis that there was no in-service injury and there was no evidence of aggravation due his service-connected back disability.  The November 2008 rating decision became final because the Veteran did not perfect an appeal or submit new and material evidence within one year of the determination.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§20.200, 20.1103 (2017).  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).  

Since the November 2010 claim to reopen the previously-denied claims for service connection for bilateral lower extremity radiculopathy and bilateral lower extremity neuropathy, the Veteran testified before the Board regarding his symptomatology and potential aggravation from his service-connected back disability.  As this evidence was submitted after the final November 2008 rating decision and relates to the lacking element of a nexus, it is new and material.  

Accordingly, new and material evidence having been received, the Board finds that the claims for service connection for bilateral lower extremity radiculopathy and bilateral lower extremity neuropathy are reopened.  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for radiculopathy of the right lower extremity; to that extent, the appeal is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for radiculopathy of the left lower extremity; to that extent, the appeal is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for neuropathy of the right lower extremity; to that extent, the appeal is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for neuropathy of the left lower extremity; to that extent, the appeal is granted.  


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.  

The Veteran underwent a VA examination for his service-connected back disability in September 2012 and May 2013.  The Veteran indicated that his disability had worsened since the May 2013 VA examination.  In addition, the May 2013 examiner did not have the opportunity to review the Veteran's claims file.  Given the Veteran's indication of worsening, coupled the fact that the May 2013 VA examiner did not review the record, the Board finds a remand is warranted to afford the Veteran an examination to determine the current severity of his disability.  

The Veteran contends that his bilateral radiculopathy and neuropathy disabilities are secondary to his service-connected back disability.  The Veteran underwent a VA examination in May 2013 to determine the etiologies of his bilateral radiculopathy and neuropathy disabilities, but the examiner did not provide an opinion.  As mentioned above, the examiner did not have the opportunity to review the Veteran's claims file.  Upon remand, the examiner should address whether the disabilities were caused or aggravated by his service-connected back disability.  The Board finds that the examination is inadequate, and an additional VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's bilateral radiculopathy and neuropathy in his lower extremities.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record, to include this Remand.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral radiculopathy and neuropathy are related to service?  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral radiculopathy and neuropathy has been caused or  aggravated by his service-connected back disability.

It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding his symptoms.  

Detailed reasons for all opinions should be provided.

3.  After completion of directive (1), schedule the Veteran for another VA examination with an appropriate examiner to determine the current severity of his service-connected back condition.  The claims file, including a copy of this remand, should be made available to the examiner, who should indicate in the examination report that the file was reviewed.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.

The examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate whether there is additional functional loss due to flare-ups, weakened movement, excess fatigability, and/or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also identify any associated neurologic abnormalities and the severity thereof.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's lumbar spine, and of unfavorable ankylosis of his entire spine.

4.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.  

5.  After completion of the above and any other development deemed necessary as a result of the above, readjudicate the issues remaining on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


